Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2021 was filed after the mailing date of the application on 12/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/31/2020 was filed after the mailing date of the application on 12/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 2-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/142,559.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/142,559 contain every element of claim 1 of the instant application and such anticipate claim 1-25 of the instant application.
3.	This is a provisional obviousness-type double patenting rejection since the conflicting claims have not yet been patented. The mapping of the rejected claims of the instant application to the copending application is as follows:
Claim 1 in the instant application #15/083,983 corresponds to claim 1 in the co-pending application #15/083,988. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carothers (US Patent Pub. 20190098051) in view of Bhanoo (US Patent Pub. 2011/0296529).


As per claim 1; (Cancelled)
As per claims 2 and 11; (New) A method of executing a transaction for a user, the method being performed by at least one computer processor executing computer program instructions tangibly stored on at least one non-transitory computer-readable medium, the method comprising:
in response to receiving at a control server, over a network, a request to execute a transaction from the user (Paragraph 20; requests directed at that space to a server that logs the traffic):
selecting a transaction server that is unaddressable over the network (Paragraph 32; all unassigned IP addresses are selected from a service provider. In block 220, the unassigned IP addresses are assigned to a Darknet server. In block 230, traffic sent to the Darknet server is monitored),
executing the transaction by the transaction server in response to messages transmitted from the user directly to the transaction server over the network using the IP address of the transaction server (Paragraph 33; a Darknet server is designated as a default route for every IP address of the ISP. In block 320, traffic is received through unused IP addresses on the server).
Carothers do not specifically disclose updating at least one security policy of the transaction server so that the transaction server becomes addressable over the network and providing the user with an IP address of the transaction server, wherein the IP address of the transaction server is different from an IP address of the control server.
Bhanoo disclose transaction server 200 have access to the transaction database 140/240, the secure interface server 180 has a permissive cross-domain policy 138 while the transaction server 200 has a restrictive cross- domain policy 236 (Paragraph 107).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Carothers and Bhanoo in it’s entirety, to modify the technique of Carothers for the unassigned IP addresses are assigned to a Darknet server by adopting Bhanoo's teaching for the secure interface server has a permissive cross-domain policy while the transaction server has a restrictive cross-domain policy. The motivation would have been to improve executing a transaction for a user.
As per claim 3; (New) The method of claim 2, wherein the transaction server is selected from a pool of-servers that are unaddressable over the network (Paragraph 32; all unassigned IP addresses are selected from a service provider. In block 220, the unassigned IP addresses are assigned to a Darknet server. In block 230, traffic sent to the Darknet server is monitored).
As per claims 4 and 12; (New) The method of claim 2, further comprising:  provisioning the transaction server in response to the request, prior to selecting the transaction server (Paragraph 32; all unassigned IP addresses are selected from a service provider).
As per claim 5; (New) The method of claim 4, further comprising:
identifying a type of the transaction specified in the request, wherein the transaction server is provisioned to be capable of executing the transaction of the identified type (Paragraph 89; the application credential may be a serial number provided to the application developer for use in all in-application transaction).
As per claims 6 and 13; (New) The method of claim 5, wherein the type of transaction is one of transfer of digital assets, secure message delivery, software distribution, and data manipulation and analysis (Paragraph 37; a purchase of virtual currency).
As per claim 7; (New) The method of claim 5, further comprising:
identifying a property associated with the type of transaction, wherein the identified property is applied to the transaction server prior to execution of the transaction by the transaction server (Paragraph 89; the application credential may be a serial number provided to the application developer for use in all in-application transaction).
As per claims 8 and 14; (New) The method of claim 7, wherein the property associated with the transfer of digital assets is a maximum allowed amount of currency for exchange, and the property associated with the secure message delivery is a maximum allowed message size (Paragraph 37; a purchase of virtual currency).
As per claim 9; (New) The method of claim 2, wherein the control server communicates the IP address of the transaction server to the user (Paragraph 107; transaction server 200 have access to the transaction database 140/240, the secure interface server 180 has a permissive cross-domain policy 138 while the transaction server 200 has a restrictive cross- domain policy 236).
As per claims 10 and 15; (New) The method of claim 2, further comprising:
in response to determining that a server termination criterion has been satisfied, terminating the transaction server (Paragraph 32-33).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433